CORRECTED OPINION
PER CURIAM.
The Larkens appeal from a final summary judgment in an action for default on a promissory note.
We affirm the order of final summary judgment. See Holl v. Talcott, 191 So.2d 40 (Fla.1966). However, we reverse that portion of the order awarding attorneys’ fees to the appellee and remand to the trial court with directions to comply with the requirements of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
Affirmed in part, reversed in part, and remanded with directions.